Order filed October 9, 2014.




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-14-00640-CV
                                    ____________

                          TUAN ANH TRAN, Appellant

                                          V.

                         SHERYN D. NGUYEN, Appellee


                    On Appeal from the 300th District Court
                           Brazoria County, Texas
                        Trial Court Cause No. 76429-F

                             ABATEMENT ORDER

      According to information provided to this court, this appeal is from a final
decree of divorce signed July 17, 2014. Appellant filed a notice of appeal on
August 7, 2014. Sarah Caldwell, the court reporter for this case, notified this court
that appellant is appealing as indigent. On September 25, 2014, pursuant to this
court’s order, the Brazoria County District Clerk’s office certified to this court that
the file contains no order on appellant’s claim of indigence. Appellant has filed an
affidavit of indigence in this court. On October 3, 2014, Sarah Caldwell, the
official court reporter for Brazoria County Court at Law No. 2, who reported the
final trial, filed a contest to appellant’s affidavit of indigence.

       The Rules of Appellate Procedure permit appellant to file an affidavit of
indigence in the appellate court. If the affidavit is filed in an appellate court, and a
contest is filed, the court may refer the matter to the trial court with instructions to
hear evidence and grant the appropriate relief. Tex. R. App. P. 20.1(h)(4).

       Accordingly, we abate the appeal and refer the matter to the trial court. We
ORDER the trial court to hold a hearing on the contest within the time prescribed
in Texas Rule of Appellate Procedure 20.1(i)(2). See Tex. R. App. P. 20.1(i)(2)
(requiring the hearing within 10 days of the receipt of referred contest); 20.1(i)(3)
(permitting one 20 day extension of time to conduct the hearing). The trial court’s
order ruling on the contest must be signed within the period set for the hearing. See
Tex. R. App. P. 20.1(i)(4).

       The court reporter shall file a reporter=s record from the hearing on the
contest to appellant=s claim of indigence, including any exhibits admitted at the
hearing. The record of the hearing, the trial court’s order, and any written findings
on whether appellant is entitled to proceed without advance payment of costs shall
be filed with the clerk of this court on or before 45 days from the date of this
order.

       The appeal is abated, treated as a closed case, and removed from this court’s
active docket. The appeal will be reinstated on this court’s active docket when the
the supplemental records ordered herein have been filed. The court will also
consider an appropriate motion to reinstate the appeal filed by any party, or the
court may reinstate the appeal on its own motion.

                                          PER CURIAM